The respective attorneys for the parties have, on this appeal from an order of the Supreme Court, Suffolk County, dated April 30,1975, agreed, by stipulation dated July 30, 1975 and made at a conference in this court on said date before Mr. Justice Gittleson, that said order be modified in a manner as set forth in said stipulation. In accordance with the stipulation, the order is modified (1) by striking therefrom the second decretal paragraph and substituting therefor a decretal paragraph providing that the judgment of divorce entered the 15th day of May, 1974 shall be modified as of July 30, 1975 so as to change the amount that defendant shall pay for support of the parties’ daughter Sharon to $30 per week when she is at home and $15 per week when she is at college and so as to further direct defendant to pay $15 per week to James W. Carter, Esq., when said child is *707in college, in order to help defray her expenses, said $15 payments not to be turned over to plaintiff; and (2) by changing the fourth decretal paragraph thereof so as to increase the payments for support of the parties’ children Anthony and Lisa from $25 per week each to $30 per week each. As so modified, order affirmed, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.